 



Exhibit 10.3
T-3 ENERGY SERVICES, INC.
NON-STATUTORY STOCK OPTION AGREEMENT
Optionee: Keith Klopfenstein
     1. Grant of Stock Option. As of the Grant Date (identified in Section 18
below), T-3 Energy Services, Inc., a Delaware corporation (the “Company”),
hereby grants a Nonstatutory Stock Option (the “Option”) to the Optionee
(identified above), an employee of the Company, to purchase the number of shares
of the Company’s common stock, $.001 par value per share (the “Common Stock”)
identified in Section 18 below (the “Shares”), subject to the terms and
conditions of this agreement (the “Agreement”) and the T-3 Energy Services 2002
Stock Incentive Plan (the “Plan”). The Plan is hereby incorporated herein in its
entirety by reference. The Shares, when issued to Optionee upon the exercise of
the Option, shall be fully paid and nonassessable. The Option is not an
“incentive stock option” as defined in Section 422 of the Internal Revenue Code.
     2. Definitions. All capitalized terms used herein shall have the meanings
set forth in the Plan unless otherwise provided herein. Section 18 sets forth
meanings for certain of the capitalized terms used in this Agreement.
     3. Option Term. The Option shall commence on the Grant Date (identified in
Section 18 below) and terminate on the tenth (10th) anniversary of the Grant
Date as specified in Section 18. The period during which the Option is in effect
and may be exercised is referred to herein as the “Option Period”.
     4. Option Price. The Option Price per Share is identified in Section 18.
     5. Vesting. The total number of Shares subject to this Option shall vest in
accordance with the Vesting Schedule (described in Section 18). The Shares may
be purchased at any time after they become vested, in whole or in part, during
the Option Period; provided, however, the Option may only be exercisable to
acquire whole Shares. The right of exercise provided herein shall be cumulative
so that if the Option is not exercised to the maximum extent permissible after
vesting, the vested portion of the Option shall be exercisable, in whole or in
part, at any time during the Option Period.
     6. Method of Exercise. The Option is exercisable by delivery of a written
notice to the Secretary of the Company, signed by the Optionee, specifying the
number of Shares to be acquired on, and the effective date of, such exercise.
The Optionee may withdraw notice of exercise of this Option, in writing, at any
time prior to the close of business on the business day preceding the proposed
exercise date.
     7. Method of Payment. Subject to applicable provisions of the Plan, the
Option Price upon exercise of the Option shall be payable to the Company in full
either: (i) in cash or its equivalent; (ii) subject to prior approval by the
Committee in its discretion, by tendering previously acquired Shares having an
aggregate Fair Market Value (as defined in the Plan) at the time of exercise
equal to the total Option Price (provided that the Shares must have been held by
the

 



--------------------------------------------------------------------------------



 



Optionee for at least six (6) months prior to their tender to satisfy the Option
Price); (iii) subject to prior approval by the Committee in its discretion, by
withholding Shares which otherwise would be acquired on exercise having an
aggregate Fair Market Value at the time of exercise equal to the total Option
Price; or (iv) any other permitted method pursuant to the applicable terms and
conditions of the Plan.
     As soon as practicable after receipt of a written notification of exercise
and full payment, the Company shall deliver to or on behalf of the Optionee, in
the name of the Optionee or other appropriate recipient, Share certificates or
other evidence of ownership for the number of Shares purchased under the Option.
     8. Restrictions on Exercise. The Option may not be exercised if the
issuance of such Shares or the method of payment of the consideration for such
Shares would constitute a violation of any applicable federal or state
securities or other laws or regulations, or any rules or regulations of any
stock exchange on which the Common Stock may be listed. In addition, Optionee
understands and agrees that the Option cannot be exercised if the Company
determines that such exercise, at the time of such exercise, will be in
violation of the Company’s insider trading policy.
     9. Termination of Employment. Voluntary or involuntary termination of
Employment shall affect Optionee’s rights under the Option as follows:
     (a) Termination for Cause. The entire Option, including any vested portion
thereof, shall expire on 12:01 a.m. (CST) on the date of termination of
Employment and shall not be exercisable to any extent if Optionee’s Employment
is terminated for Cause (as defined in the Plan at the time of such termination
of Employment).
     (b) Retirement. If Optionee’s Employment is terminated for Retirement on or
after Optionee attains the age of 65, then (i) the non-vested portion of the
Option shall immediately expire on the termination date and (ii) the vested
portion of the Option shall expire to the extent not exercised before the six
(6) month anniversary of the date of such termination of Employment. In no event
may the Option be exercised after the earlier of (i) the expiration of the
Option Period or (ii) six months from the date of termination of Employment due
to Retirement even if Optionee becomes deceased during such period.
     (c) Death or Disability. If Optionee’s Employment is terminated by death or
Disability (as defined in the Plan at the time of such termination of
Employment), then (i) the non-vested portion of the Option shall immediately
expire on the date of termination of Employment and (ii) the vested portion of
the Option shall expire on the one year anniversary date of the termination of
Employment date (to the extent not exercised by Optionee) or, in the case of
death, by the person or persons to whom Optionee’s rights under the Option have
passed by will or by the laws of descent and distribution or, in the case of
Disability, by Optionee or Optionee’s legal representative. In no event may the
Option be exercised by anyone on or after the earlier of (i) the expiration of
the Option Period or (ii) one year after the date of Optionee’s death or
termination of Employment due to Disability.

2



--------------------------------------------------------------------------------



 



     (d) Other Involuntary Termination or Voluntary Termination. If Optionee’s
Employment is terminated for any reason other than for Cause, Retirement, death
or Disability, then (i) the non-vested portion of the Option shall immediately
expire on the termination of Employment date and (ii) the vested portion of the
Option shall expire to the extent not exercised within 90 calendar days after
such termination date. In no event may the Option be exercised by anyone after
the earlier of (i) the expiration of the Option Period or (ii) 90 calendar days
after the termination of Employment date even if Optionee becomes deceased
during such period.
     10. Independent Legal and Tax Advice. Optionee acknowledges that the
Company has advised Optionee to obtain independent legal and tax advice
regarding the grant and exercise of the Option and the disposition of any Shares
acquired thereby.
     11. Reorganization of Company. The existence of the Option shall not affect
in any way the right or power of the Company or its stockholders to make or
authorize any or all adjustments, recapitalizations, reorganizations or other
changes in Company’s capital structure or its business, or any merger or
consolidation of the Company, or any issue of bonds, debentures, preferred or
prior preference stock ahead of or affecting the Shares or the rights thereof,
or the dissolution or liquidation of the Company, or any sale or transfer of all
or any part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.
     12. Adjustment of Shares. In the event of stock dividends, spin-offs of
assets or other extraordinary dividends, stock splits, combinations of shares,
recapitalizations, mergers, consolidations, reorganizations, liquidations,
issuances of rights or warrants and similar transactions or events involving
Company, appropriate adjustments shall be made to the terms and provisions of
the Option as provided in the Plan.
     13. No Rights in Shares. Optionee shall have no rights as a stockholder in
respect of the Shares until the Optionee becomes the record holder of such
Shares.
     14. Investment Representation. Optionee will enter into such written
representations, warranties and agreements as Company may reasonably request in
order to comply with any federal or state securities law. Moreover, any stock
certificate for any Shares issued to Optionee hereunder may contain a legend
restricting their transferability as determined by the Company in its
discretion. Optionee agrees that Company shall not be obligated to take any
affirmative action in order to cause the issuance or transfer of Shares
hereunder to comply with any law, rule or regulation that applies to the Shares
subject to the Option.
     15. No Guarantee of Employment. The Option shall not confer upon Optionee
any right to continued employment with the Company or any affiliate thereof.
     16. Withholding of Taxes. The Company shall have the right to (a) make
deductions from the number of Shares otherwise deliverable upon exercise of the
Option in an amount sufficient to satisfy withholding of any federal, state or
local taxes required by law, or (b) take such other action as may be necessary
or appropriate to satisfy any such tax withholding obligations.

3



--------------------------------------------------------------------------------



 



     17. General.
     (a) Notices. All notices under this Agreement shall be mailed or delivered
by hand to the parties at their respective addresses set forth beneath their
signatures below or at such other address as may be designated in writing by
either of the parties to one another, or to their permitted transferees if
applicable. Notices shall be effective upon receipt.
     (b) Shares Reserved. The Company shall at all times during the Option
Period reserve and keep available under the Plan such number of Shares as shall
be sufficient to satisfy the requirements of this Option.
     (c) Transferability of Option. The Option is transferable only to the
extent permitted under the Plan at the time of transfer (i) by will or by the
laws of descent and distribution, (ii) by a qualified domestic relations order
(as defined in Section 414(p) of the Internal Revenue Code), or (iii) to
Optionee’s Immediate Family. No right or benefit hereunder shall in any manner
be liable for or subject to any debts, contracts, liabilities, obligations or
torts of Optionee or any permitted transferee thereof.
     (d) Amendment and Termination. No amendment, modification or termination of
this Agreement shall be made at any time without the written consent of Optionee
and Company.
     (e) No Guarantee of Tax Consequences. The Company makes no commitment or
guarantee that any tax treatment will apply or be available to Optionee or any
other person. The Optionee has been advised, and provided with the opportunity,
to obtain independent legal and tax advice regarding the grant and exercise of
the Option and the disposition of any Shares acquired thereby.
     (f) Severability. In the event that any provision of this Agreement shall
be held illegal, invalid, or unenforceable for any reason, such provision shall
be fully severable, but shall not affect the remaining provisions of the
Agreement, and the Agreement shall be construed and enforced as if the illegal,
invalid, or unenforceable provision had not been included herein.
     (g) Supersedes Prior Agreements. This Agreement shall supersede and replace
all prior agreements and understandings, oral or written, between the Company
and the Optionee regarding the grant of the Options covered hereby.
     (h) Governing Law. The Option shall be construed in accordance with the
laws of the State of Delaware, without regard to its conflict of law provisions,
to the extent federal law does not supersede and preempt Delaware law.

4



--------------------------------------------------------------------------------



 



     18. Definitions and Other Terms. The following capitalized terms shall have
those meanings set forth opposite them:

             
 
  (a)   Optionee:   Keith Klopfenstein
 
           
 
  (b)   Grant Date:   January 12, 2006
 
           
 
  (c)   Shares:   Twenty Five Thousand (25,000) Shares of the Company's Common
Stock.
 
           
 
  (d)   Option Price:    $12.31 
 
           
 
  (e)   Option Period:   January 12, 2006 through January 12, 2016 (until 5:00
p.m. CST).
 
                (f)   Vesting Schedule: Options for 33% of the Shares covered by
this Option shall vest on the first anniversary of the Grant Date, and Options
for the remaining Shares shall vest on each subsequent anniversary of the Grant
Date until fully vested, as follows:

                  Date           Options Vesting
January 12, 2007
            33 %
 
               
January 12, 2008
            33 %
 
               
January 12, 2009
            34 %
 
               
 
               
Total
            100 %
 
               

     In the event of a “Change in Control” of the Company (as defined in the
Plan at the time of such event), the non-vested portion of the Option shall
become immediately 100% vested as of the Change in Control date.
[Signature page follows.]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company, as of the Grant Date, has caused this
Agreement to be executed on its behalf by its duly authorized officer and
Optionee has hereunto executed this Agreement as of the same date.

              T-3 ENERGY SERVICES, INC.
 
       
 
  By:  /s/ Gus D. Halas               Name: Gus D. Halas
    Title: President & CEO
 
            Address for Notices:
 
            T-3 Energy Services, Inc.     13111 Northwest Freeway, Suite 500    
Houston, TX 77040
 
            Attn: Corporate Secretary
 
            OPTIONEE
 
            /s/ Keith Klopfenstein           Keith Klopfenstein
 
            Address for Notices:
 
            T-3 Energy Services, Inc.     13111 Northwest Freeway, Suite 500    
Houston, TX 77040

6